Title: To Benjamin Franklin from John Paul Jones, 2 July 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored & dear Sir,
L’Orient July 2d 1779.
I have the honor to acquaint you that this day arrived the Alliance & Pallas and joined me in the Road of Groa with a Brigantine belonging to Dublin and bound homewards from Bordeaux with a Cargo of Wine & Brandy.— About noon the Wind changed and we have availed ourselves of the Opportunity to enter the Port. The Bon homme Richard & the Alliance are now at Anchor before L’Orient; the Pallas and the Vengeance remain at Port Louis neither of them having received damage. This Prize which Captain Landais has taken, I cannot take upon me to release, tho had I been present when the Vessel was met with I believe I should have suffered her to proceed.— They have produced a passport signed by M. De Sartine in Octr. last for one Voyage only—but it is imagined that they have made more than one Voyage in that time—besides Captain Landais thinks the Prize is good because the Master can produce no passport from you.— All that I have done in the matter is I have sent my Purser in company with the Purser of the Alliance to seal up every thing on Board, that in case the Vessel should be set at liberty they may not be able to say they have been plundered—or if the Prize be good there may be no Embezzlement.— I find it the General Opinion here that the Prize is good—but nothing shall be done in the matter further without your orders. Captain Landais is Very Urgent to have his Ship Careened which they tell me can be compleated in six days inclusive of the time for Loading and Unloading. I cannot oppose this as it is absolutely necessary that the Bottom of a Cruising Ship should be clean and as I find no Orders lodged for my future Government— The Bottom of the Bon homme Richard is also foul but I shall not now attempt to heave Down Unless the Surveyers should find it necessary before the damage of the Cutwater can be repaired.— I at present hope to be quite ready for Sea with each of the Vessels when your answer becomes due.— To Morrow at Day Break the Bon homme Richard’s damages will be Surveyed and not an hour shall be lost in repairing them.
I see that both the Captains of the Pallas and the Vengeance have received letters from Paris Indorsed “De Sartine” on the Cover—but I do not yet know whither these letters are or are not Orders from the Minister.
I have the honor to be with Sentiments of real Affection Dear Sir Your very obliged Friend and most humble Servant
Jno P Jones
His Excellency Doctor Franklin.
  
Addressed: His Excellency / Doctor Franklin / American Ambassador at the Court / of France / at his Hotel at Passy / near Paris
Notation: Capt. Jones July 2. 79
